Citation Nr: 0914357	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis, 
talonavicular joint, left foot. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tendonitis, left shoulder.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected medial epicondylitis, left 
elbow.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left long finger laceration.

8.  Entitlement to an initial compensable evaluation for 
service-connected degenerative changes, distal 
interphalangeal (DIP) joint, right 5th finger.

9.  Entitlement to an initial compensable evaluation for 
service-connected left wrist strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
December 1984, and October 1988 to September 2003, during 
peacetime and the Persian Gulf War.  She was awarded an Armed 
Forces Expeditionary Medal and a Kuwait Liberation Medal for 
her service in the Persian Gulf War.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Seattle, Washington, Regional 
Office (RO), which denied service connection for lower back, 
cervical spine, and right ankle conditions.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal. 

During the pendency of the appeal, the Veteran relocated to 
the Nashville, Tennessee, area.  Thus, her appeal was 
transferred to the Nashville RO.     

The issues of entitlement to initial evaluations in excess of 
10 percent for service-connected degenerative arthritis, 
talonavicular joint, left foot, tendonitis, left shoulder, 
medial epicondylitis, left elbow, and left long finger 
laceration, and entitlement to compensable evaluations for 
degenerative changes, distal DIP joint, right 5th finger and 
left wrist strain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran's service treatment records (STRs) 
show complaints of low back pain, there is no objective 
evidence of a current diagnosis of a low back disorder.

2.  Although the Veteran's STRs show complaints of cervical 
spine pain, there is no objective evidence of a current 
diagnosis of a cervical spine disorder.

3.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of a right ankle disability; and a 
current diagnosis of a right ankle disorder is not 
objectively demonstrated.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  

2.  A cervical spine disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 
 
3.  A right ankle disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2003 and 
December 2005 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate her service connection claims; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a May 2007 attachment to the Supplemental Statement of the 
Case, the RO also advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  Here, the Veteran was provided and underwent a 
Compensation and Pension (C&P) examination on April 2003, 
regarding her claimed low back, cervical spine, and right 
ankle conditions, to determine the extent of such conditions.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, and statements submitted 
by or on the behalf of the Veteran.  The Veteran requested 
and was provided with a hearing before a Decision Review 
Officer (DRO) at the RO; however, she withdrew her request 
for such hearing.  See June 2005 "Report of Contact," VA 
Form 119.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Legal Criteria - Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Disorder Claim

The Veteran seeks service connection for a low back disorder, 
which she maintains was incurred during active service.  

The Veteran's STRs reflect complaints of low back pain in 
1995.  In this regard, treatment records indicate that the 
Veteran suffered trauma to the right side of her back while 
on active duty.  See May 24, 1995 Chronological Record of 
Medical Care; May 25, 1995 Chronological Record of Medical 
Care; May 26, 1995 Chronological Record of Medical Care.  The 
May 24, 1995 examiner indicated that the Veteran had a soft 
tissue injury to the right flank, and treated the injury with 
Tylenol.  The May 25, 1995, examiner noted the Veteran's 
complaints of sharp pain that increased with movement of the 
back.  The examiner also noted that the Veteran walked with 
an abnormal gait, and was unable to stay in one position 
longer than 15 minutes.  The assessment was soft tissue 
trauma of the right flank.  See May 25, 1995 Chronological 
Record of Medical Care.  The March 26, 1995, noted that the 
Veteran walked with a normal gait, and indicated that she 
felt better.  Pain to the back lasted for 5 days.  There are 
no other STRs containing complaints, treatment, or diagnoses 
with respect to the low back.    

The post-service medical records are negative for any 
diagnosis of a low back disorder.  In this regard, the 
Veteran underwent a compensation and pension examination 
(C&P) from QTC Medical Services (Dr. M.S.) in Bremerton, 
Washington, on April 2003.  The examiner noted that the 
Veteran suffered a low back injury in-service in 1995, and 
that the Veteran complained of low back pain with flare-ups 
once a day lasting a couple of days.  On physical 
examination, the low back was noted as having no radiation of 
pain on motion, muscle spasm, or tenderness.  Lumbar spine 
ranges of motion were noted as forward flexion of 0 degrees 
to 92 degrees, extension 0 degrees to 25 degrees, right 
lateral 0 degrees to 34 degrees, left lateral 0 degrees to 34 
degrees, right rotation of 0 degrees to 40 degrees, and left 
rotation of 0 degrees to 40 degrees.  The examiner noted that 
the Veteran's "range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination, but 
was mostly limited by lack of flexibility and obesity."  The 
April 2003 examiner indicated that there was "no pathology 
to render a diagnosis," and "the Veteran has a relatively 
normal exam with range of motion testing mildly diminished 
which is on a more problematic basis going on body size."  
The examiner also noted no signs of radiculopathy or 
intervertebral disc disease (IDS), and no incapacitating 
episodes in the past 12 months.  See April 2003 C&P 
Examination Report.

An April 2003 x-ray of the lumbar spine was normal.  

Other post-service treatment records include complaints of 
low back pain, but are negative for a diagnosis of a low back 
condition.  See February 2004 Nurse Screening Note.

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a low back condition must be 
denied.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran, during service, complained of low 
back pain, the medical evidence fails to show that she 
currently has a low back condition to account for her 
complaints of pain.  Absent a finding of a current low back 
disorder that can be related to service, there is no basis to 
grant service connection.

Cervical Spine Disorder Claim

The Veteran also seeks service connection for a cervical 
spine disorder, which she maintains was incurred during 
active service.  

The Veteran's STRs reflect complaints of cervical spine pain 
in 1990.  In this regard, treatment records indicate that the 
Veteran suffered a neck injury during a motor vehicle 
accident while on active duty.  See June 11, 1990 
Chronological Record of Medical Care; June 14, 1990 
Chronological Record of Medical Care.  The treatment records 
indicated that the Veteran suffered from pain and tightness 
in the neck; she was assessed with cervical strain improved.  
See id.  There are no other STRs containing complaints, 
treatment, or diagnoses with respect to the cervical spine.    

The post-service medical records are negative for any 
diagnosis of a cervical spine disorder.  In this regard, as 
noted, the Veteran underwent a C&P examination on April 2003.  
The examiner noted that the Veteran suffered a motor vehicle 
accident in service in 1990, and that the Veteran complained 
of "constant" pain in the neck after a seatbelt caught her.  
On physical examination, the cervical spine was noted as 
having no radiation of pain on motion, muscle spasm, or 
tenderness.  Cervical spine ranges of motion were noted as 
forward flexion of 0 degrees to 52 degrees, extension 0 
degrees to 34 degrees, right lateral 0 degrees to 40 degrees, 
left lateral 0 degrees to 40 degrees, right rotation of 0 
degrees to 76 degrees, and left rotation of 0 degrees to 76 
degrees.  The examiner noted that "range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination, but was limited by lack of flexibility."  
The April 2003 examiner indicated that there was "no 
pathology to render a diagnosis," and there were "no 
radicular symptoms on examination except minimal range of 
motion deficits" which were based on the Veteran's "lack of 
flexibility and body size."  The examiner also noted no 
signs of IDS, and no incpactitaing episodes in the past 12 
months.  See April 2003 C&P Examination Report.

An April 2003 x-ray of the cervical spine was normal.  

Other post-service treatment records include complaints of 
cervical spine pain, but are negative for a diagnosis of a 
cervical spine disorder.  See February 2004 Nurse Screening 
Note; March 2004 Clinic Note; August 2004 Primary Care Clinic 
Note.  The range of motion of the neck was noted as normal on 
physical examination in April 2004.  See April 2004 Addendum 
to March 2004 Clinic Note. 

As noted, Congress specifically limits entitlement for 
service connected disease or injury to cases where incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a cervical spine disorder must 
be denied.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran, during service, complained of 
cervical spine pain, the medical evidence fails to show that 
she currently has a cervical spine disorder to account for 
her complaints of pain.  Absent a finding of a current 
cervical spine disorder that can be related to service, there 
is no basis to grant service connection.

Right Ankle Disorder Claim

The Veteran is also seeking service connection for a right 
ankle disorder, which she maintains was incurred during his 
active service.  However, review of the record shows no 
diagnosis of a right ankle disorder.  

The Veteran's STRs and post-service records, including VA 
medical treatment, are negative for a diagnosis of a right 
ankle disorder.  There is no current disability; thus, the 
first element of the service connection claim has not been 
satisfied.  

Post-service, the Veteran complained of right ankle pain.  
See March 2004 Clinic Note; August 2004 Primary Care Clinic 
Note.  However, no diagnosis of a right ankle disorder was 
rendered.  

Further, in an April 2003 C&P examination Report, the 
examiner noted no history of an acute injury to the Veteran's 
right ankle.  Upon physical examination, the examiner noted 
that the Veteran's ankles was within normal limits with no 
crepitus, deformity, or ankylosis, and normal range of 
motion.  The examiner also noted that the Veteran's "range 
of motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination."  The examiner indicated that 
there was "no pathology to render a diagnosis," and there 
were normal x-ray findings and normal physical findings.  

As noted, Congress specifically limits entitlement for 
service-connected disease or injury to cases where incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right ankle disorder must be 
denied.  

Further, as noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, while the Veteran 
complained of right ankle pain, the medical evidence fails to 
show that she currently has a right ankle condition to 
account for her complaints of pain.  Absent a finding of a 
current right ankle condition that can be related to service, 
there is no basis to grant service connection.

Conclusion

The Board further finds that the only evidence of claimed low 
back, cervical spine, and right ankle disorders and their 
relation to service is the Veteran's own statements.  While 
the Veteran is competent to describe her symptomatology (see 
Layno, 6 Vet. App. at 469), she, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current low back disorder, cervical spine disorder, and 
right ankle disorder to meet the threshold question in a 
service connection claim, the claims of service connection 
must fail.

The Board concludes that a low back disorder, cervical spine 
disorder, and right ankle disorder were not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.        





ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied.


REMAND

In a November 2003 rating decision, the RO granted service 
connection for degenerative arthritis, talonavicular joint, 
left foot; tendonitis, left shoulder; medial epicondylitis, 
left elbow; and left long finger laceration; and assigned a 
10 percent evaluation to each, effective October 1, 2003.  
The RO also granted service connection for degenerative 
changes, distal DIP joint, right 5th finger and left wrist 
strain, assigning each a noncompensable rating from the same 
date.  The combined evaluation for compensation was 30 
percent disabling, effective October 1, 2003.  

In the Veteran's "Statement in Support of Claim" (VA Form 
21-4138), received December 2003, the Veteran indicated that 
she disagreed with the "decision to rate [her] disabilities 
as 30 percent."  The Board construes this statement as a 
timely notice of disagreement with the RO's November 2003 
rating decision's assignment of 10 percent ratings for 
degenerative arthritis, talonavicular joint, left foot, 
tendonitis, left shoulder, medial epicondylitis, left elbow, 
and left long finger laceration, and noncompensable ratings 
for degenerative changes, distal DIP joint, right 5th finger 
and left wrist strain.  

Upon further review of the evidence of record, the Board 
notes that there is no indication that the RO took further 
action after receiving the Veteran's December 2003 notice of 
disagreement with the November 2003 rating decision.  In 
other words, the RO has not issued a Statement of the Case 
(SOC) as required by 38 C.F.R. § 19.29 and Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

Since the Veteran filed a timely notice 
of disagreement with the RO's November 
2003 rating decision, the RO should 
provide the Veteran and his 
representative with a SOC and 
notification of his appeal rights as 
required by 38 C.F.R. § 19.29 and 
Manlincon, 12 Vet. App. 238.  If she 
perfects an appeal as to any or all of 
these claims, return the case to the 
Board in accordance with the usual 
appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


